DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 9-10 recite ‘activate the shield positioning apparatus to position the seat’. However, claim 1, lines 7-8 state that the shield positioning apparatus is for ‘positioning the impact shield’, not the seat. This leads to a lack of clarity as to whether the shield positioning apparatus is positioning the impact shield or the seat. For examination purposes, the shield positioning apparatus is interpreted to be for positioning the impact shield, NOT the seat.
Claim 4, line 4 recites “acceleration” which should be changed to “the acceleration” to reflect the antecedent basis from claim 1, line 4.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wuerstl (DE 102012104785 A1), as cited by Applicant, in view of Lee et al. (US 7148436 B1), hereinafter Lee, as cited by Applicant.
Regarding claim 1, as best understood (see rejection of claim 1 under 35 USC 112 above), Wuerstl discloses (Fig. 1-5) a child safety seat 12 for attaching to a motor vehicle seat 18 (Fig. 1), comprising:
a seat region 14 (Fig. 1),
a back portion 56 (Fig. 2), and
an impact shield 24 and a shield positioning apparatus 48 configured for positioning the impact shield 24 (Fig. 4; Para. [0042] – [0043]), wherein the shield positioning apparatus 48 positions the impact shield 24 in response to a predetermined acceleration (Para. [0043]; ‘strong breaking or an accident’).
Wuerstl does not explicitly disclose an acceleration sensor configured for sensing an acceleration of the seat, and wherein the acceleration sensor is configured to activate the shield positioning apparatus.
Lee teaches an acceleration sensor 10 configured for sensing an acceleration of a vehicle (Abstract), and wherein the acceleration sensor 10 is configured to activate a safety device of the vehicle (Col. 1, lines 30-43).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Wuerstl by having an acceleration sensor to sense acceleration and activate the shield positioning apparatus as disclosed by Lee because this allows the safety device to be deployed quickly in the instance of a crash to avoid injury to the occupant (Col. 1, lines 30-43 of Lee).

Regarding claim 12, Wuerstl, modified as above, further discloses (all references are to Wuerstl) a side impact protection structure 76, 78 (Fig. 1).

Regarding claim 13, Wuerstl, modified as above, does not explicitly disclose that the acceleration sensor is integrated in the child safety seat. It would have been obvious to one having ordinary skill in the art at the time the invention was made to integrate the acceleration sensor in the child safety seat, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Regarding claim 14, Wuerstl discloses (Fig. 1-5) a method for operating a child safety seat 12 attached to a motor vehicle seat 18 (Fig. 1), the method comprising:
arranging a seat region 14 of the child safety seat 12 and a back portion 56 of the child safety seat 12 relative to the motor vehicle seat 18 (Fig. 1-2);
activating the child safety seat 12 upon detecting a predetermined acceleration (Para. [0043]; ‘strong breaking or an accident’), wherein activating the child safety seat 12 includes at least one of:
using a shield positioning apparatus 48 configured to position an impact shield 24 coupled to the child safety seat 12 (Fig. 4; Para. [0042] – [0043]).
Wuerstl does not explicitly disclose configuring an acceleration sensor to sense acceleration of the safety seat, and sensing acceleration using the acceleration sensor.
Lee teaches an acceleration sensor 10 configured for sensing an acceleration of a vehicle (Abstract), and wherein the acceleration sensor 10 is configured to activate a safety device of the vehicle (Col. 1, lines 30-43).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Wuerstl by having an acceleration sensor to sense acceleration and activate the shield positioning apparatus as disclosed by Lee because this allows the safety device to be deployed quickly in the instance of a crash to avoid injury to the occupant (Col. 1, lines 30-43 of Lee).

Regarding claim 15, Wuerstl, modified as above, further discloses (all references are to Wuerstl) that the child safety seat 12 includes a distance increasing device 48 coupled to the impact shield 24, and further including, upon detecting the predetermined acceleration, activating the distance increasing device 48 (Fig. 4; Para. [0042] – [0043]).

Regarding claim 16, Wuerstl, modified as above, does not explicitly disclose arranging the acceleration sensor on the child safety seat. It would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the acceleration sensor on the child safety seat, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).


Claims 2-4, 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wuerstl in view of Lee, and further in view of Sinnhuber (GB 2323571 A), as cited by Applicant.
Regarding claims 2-4, Wuerstl, modified as above, does not explicitly disclose an airbag integrated in the impact shield or in the seat region, that the airbag is configured for deployment based on the predetermined acceleration, or that the airbag is integrated in the seat region and further including a control device coupled to the acceleration sensor and coupled to the airbag and wherein the airbag is deployed based on acceleration sensed by the acceleration sensor.
Sinnhuber teaches an airbag 14, 17 integrated in an impact shield 6 and a seat region 2 of a shield safety seat 1 (Fig. 1), wherein the airbag 14, 17 is configured for deployment based on a predetermined acceleration (Pg. 4 states that the airbag is activated by an accident sensor, which would detect acceleration), wherein the airbag 14, 17 is integrated in the seat region 2 (Fig. 1.; airbag 14) and further including a control device 20 coupled to an acceleration sensor 21 and coupled to the airbag 14 (Fig. 1; Pg. 8) and wherein the airbag 14 is deployed based on the acceleration sensed by the acceleration sensor (Pg. 4 states that the airbag is activated by an accident sensor, which would detect acceleration).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Wuerstl and Lee by having an airbag integrated in the impact shield or the seat region, wherein the airbag includes a control device that deploys the airbag based on a predetermined acceleration as disclosed by Sinnhuber because rapid deployment of the airbags prevent the child from sliding out of the seat in the case of an impact (Pg. 4 of Sinnhuber).

Regarding claim 6, Wuerstl, modified as above (all references are to Sinnhuber), further discloses that the control device 20 is configured to deploy the airbag 14, 17 on an acceleration threshold value (Pg. 4, ‘airbag is activated by an accident sensor’, which must have threshold value for activation). Wuerstl, modified as above, does not explicitly disclose a threshold value of at least 2 g.
It would have been an obvious matter of design choice to set the threshold value to at least 2 g, since applicant has not disclosed that the value of 2 g solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any other acceleration threshold value.
	
Regarding claim 7, Wuerstl, modified as above, further discloses (all references are to Sinnhuber) that in the event of activation, the airbag 14 is forced downwards and to the rear (Fig. 1 shows that airbag 14 would deploy downwards to force seat portion 3 upwards (Pg. 8, last line – Pg. 9), and inflation of the airbag would also force at least a portion of the airbag to the rear).

Regarding claim 9, Wuerstl, modified as above, further discloses (all references are to Sinnhuber) that the control device 20 and the acceleration sensor 21 are connected by cables (Pg. 6).

Regarding claim 10, Wuerstl, modified as above, further discloses (all references are to Wuerstl) that the impact shield 24 is restrained by a vehicle belt system 40 (Fig. 1-2).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wuerstl in view of Lee, and further in view of Goor (US 5,375,908 A).
Regarding claim 5, Wuerstl, modified as above, further discloses that the impact shield 24 includes an integrated distance increasing device 48, and wherein the impact shield 24 includes a first section 30 and a second section 32 and wherein the impact shield 24 is fastened to the seat in a region of the first section 30 (Fig. 1-3 of Wuerstl).
Wuerstl does not explicitly disclose that the distance increasing device is coupled to a control device and wherein upon sensing the predetermined acceleration, the distance increasing device is displaced in a direction away from the first section and wherein the distance increasing device includes an airbag.
Goor teaches a distance increasing device 146 for an impact shield 144 of a child safety seat (Fig. 20-22), wherein the distance increasing device 146 is coupled to a control device (Col. 12, lines 50-52), and wherein upon sensing a predetermined acceleration, the distance increasing device 146 is displaced in a direction away from a first section 160 of the impact shield 144 that is fastened to the seat (Fig. 21; Col. 2, lines 5-12; airbag 146 expands upwards in the vertical direction, which is away from first section 160), and wherein the distance increasing device 146 is includes an airbag (Fig. 21).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Wuerstl and Lee by having a control device coupled to the distance increasing device that activates the distance increasing device upon a predetermined acceleration as disclosed by Goor because this reduces the magnitude of the force absorbed by the occupant at the point of impact (Col. 1, lines 49-64).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wuerstl in view of Lee, and further in view of Cech et al. (US 2019/0054841 A1), hereinafter Cech, as cited by Applicant.
Regarding claim 8, Wuerstl, modified as above, does not explicitly disclose that the acceleration sensor is affixed at a location in or on an anchoring device, wherein the anchoring device is coupled to the seat region or coupled to the back region.
Cech teaches an acceleration sensor 30, 34 affixed at a location in or on an anchoring device 10 (Fig. 3 & 6; Para. [0007] & Para. [0035]), wherein the anchoring device 10 is coupled to a seat region 26 or coupled to the back portion of a child safety seat 20 (Fig. 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Wuerstl and Lee by having the acceleration sensor on an anchoring device as disclosed by Cech because this provides a sensor system that is reliable and easy for the operator/caregiver to use (Para. [0002] of Cech).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wuerstl in view of Lee, and further in view of Vogt et al. (US 2010/0264706 A1), hereinafter Vogt, as cited by Applicant.
Regarding claim 11, Wuerstl, modified as above, does not disclose a force limiter coupled to a restraining belt, wherein a threshold value of the force limiter is greater than a threshold value of a positioning device of the belt tensioner.
Vogt teaches (Fig. 7) a force limiter 131, 137 coupled to a restraining belt 15, wherein a threshold value (Fgrenz) of the force limiter 131, 137 is greater than a threshold value (F) of a positioning device of a positioning device of a belt tensioner 31 (Fig. 5; Para. [0046]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Wuerstl and Lee by having a force limiter with a threshold value greater than a threshold value of a positioning device of the belt tensioner as disclosed by Vogt because if the force exerted by the belt on the child is too large, it could injure the child. The force limiter limits the force exerted on the occupant (Para. [0004] of Vogt).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach child safety seats of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614


/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614